department of the treasury internal_revenue_service washington d c a tax_exempt_and_government_entities_division uics oct tep ra tis legend taxpayer a taxpayer b individual c bank a date date date date amount g court n court o court p court q case o ira x _ page-2 dear this is in response to your request dated authorized representative for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ submitted by your under penalty of perjury you have submitted the following facts and representations in support of your ruling_request taxpayer a who is married to taxpayer b formerly maintained ira x with bank a it has been represented that ira x met the requirements of code sec_408 at all times relevant to this ruling_request on or about date taxpayers a and b filed a voluntary petition for relief under chapter of the federal bankruptcy code listed in their schedule b personal_property was ira x on the schedule c property claimed as exempt’ taxpayer a claimed a bankruptcy exemption with respect to his ira x in the amount of amount g the trustee in bankruptcy individual c contested said claimed exemption on or about date after an evidentiary hearing on or about date the trustee’s objection was sustained by court n court n’s determination was sustained by court o and further upheld by court p eventually taxpayer a’s claim of exemption was upheld by court q in case o over taxpayer a’s objections amount g was distributed from ira x during calendar_year taxpayer a filed an individual non-joint calendar_year form_1040 u s individual_income_tax_return on or about date thus with respect to taxpayer a calendar_year remains an open tax_year taxpayer a asserts that his failure to accomplish a rollover of amount g distributed from his ira x within the 60-day period prescribed by sec_408 of the code was due to his inability to access the ira funds after they were involuntarily distributed from ira x as a result of the court decisions referenced above taxpayer a further represents that if the internal_revenue_service responds favorably to his request for letter_ruling an amount not to exceed amount g will be rolled over into an individual_retirement_account set up and maintained in the name of taxpayer a no later than the day following the date of said letter_ruling based on the above facts and representations taxpayer a requests that the internal_revenue_service waive the day rollover requirement with respect to his intended contribution of an amount not to exceed amount g into an ira set up and _ page-3 maintained in his name because the failure to waive such requirement would be against equity or good conscience with respect to taxpayer a’s ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant ‘page to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented demonstrates that taxpayer a had no control_over amount g being distributed from his ira x subsequent to the distribution of amount g taxpayer a appealed the decision of court n denying his claim that amount g was not subject_to the control of individual c the trustee in bankruptcy eventually taxpayer a was successful shortly after the decision of court q referenced above this request for letter_ruling was filed accordingly pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount g taxpayer a is granted a period not to exceed days from the issuance of this ruling letter to contribute amount g into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount g into an ira described in code sec_408 within the time frame specified herein will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative page esq if you wish to inquire about this ruling please contact id se t ep ra t3 yat - - please address all correspondence to sincerely yours frances v sldad manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
